DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicant’s submission filed on 08/04/21 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ final amendment filed 08/04/21 in response to the final Office Action mailed 04/23/21.
Status of Claims
3)	Claims 1, 8, 9, 13, 16, 18, 23, 26, 27 and 29 have been amended via the amendment filed 07/21/21.
	New claims 33-36 have been added via the amendment filed 07/21/21.
	Claims 1-6, 8-14 and 16-36 are pending.  
	Claims 1, 3, 8-11, 13, 14, 16-19 and 23-36 are under examination.   
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.	
Objection(s) Withdrawn
6)	The objection to claims 18, 27 and 29 made in paragraph 20 of the Office Action mailed 11/05/20 and maintained in paragraph 7 of the Office Action mailed 04/23/21 is withdrawn in light of Applicants’ amendment to claims. 
7)	The objection to the specification and to claim 26 made in paragraph 8 of the Office Action mailed 04/23/21 is withdrawn in light of Applicants’ amendment to claim 26.
Rejection(s) Withdrawn
8)	The rejection of claim 26 and the dependent claims 27-30 made in paragraph 32 of the  Office Action mailed 04/23/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is withdrawn in light of Applicants’ amendment to claim 26.
9)	The rejection of claim 23 made in paragraph 34(a) of the Office Action mailed 04/23/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
10)	The rejection of claim 9 made in paragraph 34(b) of the Office Action mailed 04/23/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
11)	The rejection of claim 18 made in paragraph 34(c) of the Office Action mailed 04/23/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
12)	The rejection of claim 23 made in paragraph 34(d) of the Office Action mailed 04/23/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
13)	The rejection of dependent claims 17-19, 24 and 25 made in paragraph 34(e) of the Office Action mailed 04/23/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the base claim.
14)	The rejection of claims 1, 3, 8, 9, 13, 14, 16, 18, 19 and claim 32 made in paragraph 36 of the Office Action mailed 04/23/21 under 35 U.S.C § 102(a)(1) as being anticipated by Nelson et al. (US 20020058027 A1, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claims and the new rejection set forth below to address the claims as amended.
Applicants in essence contend that Nelson does not disclose or suggest an extraction agent comprising a PlyC holoenzyme and Nelson is altogether silent with respect to “PlyC,” instead focuses on “lysin” and “holin.” Applicants assert that Nelson is focused on SEQ ID NOs: 1 and 2 which are related to the ‘PlyC lysin light chain’ and/or ‘PlyCB’ gene, and SEQ ID NOs: 3 and 4 are related to the ‘holin’ gene. Applicants acknowledge that the current specification describes PlyC as a streptococcal C1 bacteriophage lysin composed of PlyCA and PlyCB, and the term PlyC includes PlyC derivatives, mutants, and recombinants that can be used to release Strep A antigens from Strep A bacteria for diagnostics. 
	Applicants’ arguments have been considered, but are not persuasive. First, instant claims do not identify the recited PlyC by any specific sequence. A SEQ ID number is not a claim limitation to be met in an art rejection. Second, Applicants’ remarks on ‘holin’ are misplaced since the rejection of record made no references to holin since holin is not a claim limitation to be met. None of section [0014] and claims 33, 32, 1 and 3 of Nelson et al. referred to in the rejection even mentioned of ‘holin’ being the lytic enzyme of the extraction reagent. Third, as acknowledged by Applicants on page 9 of their ‘Remarks’ filed 08/04/21, ‘PlyC’ as defined in the instant specification includes functional PlyC and PlyC derivatives, mutants, and recombinants. As set forth in the new art rejection(s) below, Nelson et al. taught the homogeneously purified, full length, enzymatically active C1 phage lysin protein that degrades gram-positive bacterial cell walls and lyses group A streptococci. See the art rejection(s) set forth in the instant Office Action.
15)	The rejection of claims 1, 3, 8-11, 13, 14, 16-19, 23-25, 31 and 32 made in paragraph 38 of the Office Action mailed 04/23/21 under 35 U.S.C § 103 as being unpatentable over Ren et al. (US 20130196337 A1, of record) in view of Nelson et al. (US 20020058027 A1, of record) and the document entitled Office rapid strep test: State of the art, pages 1/8 to 8/8, 01 September 2015, and Sofia® QUIDEL Brochures, pages 1-21, 2013 (of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claims and the new rejection set forth below to address the claims as amended.
	Applicants in essence contend that Ren does not disclose or suggest an extraction agent comprising PlyC holoenzyme and an antibody for specifically labelling Strep A antigen.  Applicants state that Nelson is silent with respect to PlyC holoenzyme. 
Applicants’ arguments have been considered, but are not persuasive. Applicants are referred to paragraph 14 supra and the new art rejection set forth in the instant Office Action.
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
16) 	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17)	Claims 1, 3, 8-14, 16-19 and 23-36 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant, regards as the invention.  	  
	(a)	Claims 1 and 23, as amended, are vague and ambiguous in the limitation “antibody for specifically labeling Strep A antigen”. It is unclear whether or not this antibody is specific to a generic Strep A antigen, i.e., whether or not it specifically binds to or specifically recognizes a generic Strep A antigen, or simply a non-specific labeling antibody. One of ordinary skill in the art cannot understand in an unambiguous way what is being claimed and the scope of the claim.
	(b)	Claims 26-30, as amended, are ambiguous, incorrect and/or indefinite in that the claims are directed to an “assay”, i.e., a method, yet are recited to comprise contents of a kit as opposed to method steps. The metes and bounds of the claims are indeterminate. 
	(c)	Claim 8, as amended, is ambiguous and indefinite in that the claim is directed to a “device”, yet it includes or is characterized by a method step of contacting the sample. The metes and bounds of the claim are indeterminate.
	(d)	Claim 23, as amended, is ambiguous and indefinite in that the claim is directed to a “kit”, yet includes or is characterized by a method step of contacting to form the sample. The metes and bounds of the claim are indeterminate.
	(e)	Claim 23, as amended, is further indefinite for having improper antecedence in the limitation ‘the biological sample’. See line 4. There is no prior recitation of any biological sample in the claim.
	(f)	Claim 8, as amended, is ambiguous, confusing and indefinite with regard to the limitations: ‘a biological sample’ (see line 2), ‘a sample containing ….’ (see line 3), and the biological sample is contacted with an enzymatic extraction agent to form ‘the sample’ (see lines 4 and 5).  It is unclear where does ‘the sample’ derive its antecedence from.	
	(g)	Claim 23, as amended, is ambiguous, confusing and indefinite with regard to the limitations: ‘a sample containing ….’ (see lines 2 and 3) and ‘the biological sample’ is contacted with an enzymatic extraction agent to form ‘the sample’ (see line 4).  It is unclear where does ‘the sample’ derive its antecedence from.
	(h)	Claim 8, as amended, is further ambiguous and indefinite in the limitations: ‘a Group A streptococcus-specific antigen’ (see line 4) and ‘a labeled Group A streptococcus-specific antigen’ (see lines 6 and 7). Other than the label, are these Group A streptococcus-specific antigens of the same structure, or are these two different Group A streptococcus-specific antigens, for example, one a protein antigen and another a carbohydrate antigen?
	(i)	Claim 8, as amended, is ambiguous, confusing and indefinite in that it is unclear as to whether the biological sample is being contacted with the PlyC-containing and the antibody-containing extraction agent in the sample-receiving zone for the first time, or the sample-receiving zone contains said extraction agent and the biological sample then contacted therewith.
	(j)	Analogous rejection and criticism apply to the amended claim 23 with regard to the limitations: ‘a Group A streptococcus-specific antigen’ (see line 3) and ‘a labeled Group A streptococcus-specific antigen’ (see lines 5 and 6).
	(k)	Claims 10 and 14 are ambiguous and indefinite in the limitation ‘polyclonal/monoclonal’. Is this a fusion product? One of ordinary skill in the art cannot understand in an unambiguous way what is being claimed or the scope of the claims.
	(l)	The dependent claims 3, 8-14, 16-19, 24, 25 and 27-36 are also rejected as being indefinite because of the indefiniteness identified above in the base claim.  

Rejection(s) under 35 U.S.C § 102
18)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

19)	Claims 1, 3, 8, 9, 13, 14, 16, 18, 19, 23, 24, 32, 33 and 35 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Nelson et al. (US 20020058027 A1, of record).
	Nelson et al. taught an extraction reagent comprising a lytic amount of “lysin”. Nelson et al. identified their “lysin” as the homogeneously purified, native or recombinant, enzymatically active C1 phage lysin protein that degrades gram-positive bacterial cell walls and lyses group A streptococci. See sections [0026], [0027] and [0024], and the first sentence of section [0146]. Nelson’s homogeneously purified, native, enzymatically active C1 phage protein lysin is the functional PlyC holoenzyme identified expressly in Applicants’ specification (see 1st and 3rd sentences of section [0097] and the first sentence of section [0099]). The extraction reagent comprising a lytic amount of said homogeneously purified lysin enzyme was used in a method of detecting a group A streptococcal antigen in a clinical specimen suspected of containing group A streptococci by contacting said clinical specimen with said extraction reagent using an immunological assay. The lysin enzyme released group A streptococcal (Strep A) antigen into the extraction reagent.  See section [0014] and claims 33, 32, 1 and 3. A stabilized solution (liquid composition) or a lyophilized (dried) composition containing said purified C1 bacteriophage lysin enzyme (PlyC holoenzyme), N-acetyl glucosamine (NAG) and an indicator or chromophore labelled antibody reagent such as a colloidal gold sol labelled antibody specific for a group A streptococcal antigen such as a carbohydrate or cell wall antigen is taught. The antibody is labelled with an indicator particle. The antibody reacts with the antigen released from a swab containing a biological sample specimen containing therein group A streptococci, the swab having been previously treated with the lysin enzyme extraction reagent for less than 6 or 30 minutes. See section [0069] including the last three sentences; and sections [0149] and [0150]. In one embodiment, the antibody is bound (coupled) to latex particles, i.e., microbeads, for purposes of detection of group A strep antigen such as M protein antigen or group A carbohydrate antigen using any immune detection system including immunofluorescence or a chromophore labelled membrane spot test. See sections [0153], [0154] and [0152].  A plastic laminate device comprising a cellulose acetate filter matrix situated thereon with a swab (instrument) from an area infected with Group A streptococcus or a swab (i.e., instrument recited in instant claim 24) seeded with Group A streptococcus after being treated with the extraction reagent containing the C1 lysin enzyme and the chromophore-labelled antibody placed thereon (the sample receiving zone) is taught, wherein the device further comprised two holes apart from each other, one containing a detection membrane (capture zone) that is saturated with a rabbit (polyclonal) anti-streptococcal group A capture antibody. If the Group A streptococcus antigen is present in the swab containing the infected sample, an immune complex is deposited and captured on the detection membrane (capture zone) resulting in a color that is visualized on the detection membrane. The enzyme solution (liquid), i.e., the solution used to treat the infected biological specimen in the swab, comprised N-acetyl glucosamine. See sections [0150] and [0069]. A diagnostic test kit for the accurate and rapid detection of group A streptococci in biological samples comprising said immunoassay device, said enzyme reagent, and instructions for use is taught. See sections [0066], [0069] and [0155]. 
Claims 1, 3, 8, 9, 13, 14, 16, 18, 19, 23, 24, 32, 33 and 35 are anticipated by Nelson et al.

Rejection(s) under 35 U.S.C § 103
20)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
21)	Claims 1, 3, 8-11, 13, 14, 16-19, 23-25, 31-33 and 35 are rejected under 35 U.S.C § 103 as being unpatentable over Ren et al. (US 20130196337 A1, of record) in view of Nelson et al. (US 20020058027 A1) and the document entitled Office rapid strep test: State of the art, pages 1/8 to 8/8, 01 September 2015, and Sofia® QUIDEL Brochures, pages 1-21, 2013 (of record).
	Ren et al. taught a kit and a device for detecting the presence of Group A Streptococcus (Strep A) antigen in a biological sample. Said kit comprised a liquid extraction reagent in a container, an instrument for collecting a biological sample, and instructions for use, wherein the instructions do not caution to not touch the tongue, sides or top of mouth with the instrument when collecting the sample. See sections [0019], [0024], [0025], [0021] and [0028]; and claims 11-13 and 1-7. Said device comprised a matrix wherein the matrix comprised (i) a sample receiving zone or chamber for receiving a biological sample containing or suspected of containing a Group A Streptococcus-specific antigen and treated with an extraction liquid or reagent, (ii) a labeling zone containing a polyclonal antibody for specifically labeling the antigen as it passes there through; and (iii) a capture zone having means for specifically binding the labeled antigen thereon, wherein the sample receiving zone, the labeling zone, and the capture zone are arranged on the matrix in a liquid flow path. At least one of the extraction reagent, the sample receiving zone, and the labeling zone comprised N-acetyl-D-glucosamine (NAG). See sections [0019], [0027] and [0028]. Ren et al. expressly taught that having said NAG so deposited or included serves as an effective blocking agent and enhances the specific binding of the polyclonal antibody to Group A streptococcus antigen and reduce the false positive rate of the assay. See sections [0019], [0020] and [0027]; claims; and sections [0077], [0072], [0014] to [0019], [0024], [0027], [0028], [0032], [0093], [0099], [0102] to [0113], [0116], [0037] to [0045] and [0120] to [0123]; Figure 5; Tables 6-2 and 6-3; and Examples including Examples 4-6. In one embodiment, the NAG is deposited on the sample receiving zone. See sections [0019] and [0020]. The antibody specific to the antigen is polyclonal or monoclonal and is labeled with a fluorescent or chemiluminescent agent, a fluorophore or a chromophore, or is bound to indicator particles such as latex particles, i.e., microbeads. See sections [0072], [0149], [0061] and [0012]. The assay and the device that was used to detect Strep A antrigen in throat swabs containing Group A streptococcus antigen included the Sofia Strep A FIA as disclosed at Tables 6-2 and 6-3. That Ren’s Sofia Strep A FIA uses Group A streptococcus antigen-specifc antibodies coupled to fluorescent microparticles, i.e., microbeads, and that said fluorescent microbeads are fluorescent europium microbeads are inherent in the teachings of Ren et al. or are impliedly taught by Ren et al. since Sofia Strep A FIA was known in the art to use fluorescent microbeads having anti-group A streptococcal (GAS) antigen antibodies coupled thereto for detecting GAS antigen as was disclosed in the document entitled Office rapid strep test: State of the art, pages 1/8 to 8/8, 01 September 2015 (see page 5/8) and since said fluorescent microbeads were known to be fluorescent europium microbeads as was disclosed on pages 10 and 11 of the Sofia® QUIDEL Brochures, pages 1-21, 2013.
	The teachings of Ren et al. are set forth supra which are silent on their extraction reagent comprising PlyC holoenzyme and an antibody for specifically labelling Strep A antigen. 
	However, such an extraction reagent having such an antibody specific for Strep A antigen along with such a PlyC lysin and using it in a kit or device for detecting a Strep A antigen in a biological sample was known in the art at the time of the invention. For example, Nelson et al. taught a lytic extraction reagent containing a homogeneously purified, native or recombinant, enzymatically active C1 phage lysin protein enzyme that degrades gram-positive bacterial cell walls and lyses group A streptococci and an indicator antibody reagent specific for a group A streptococcal antigen such as a carbohydrate or cell wall antigen and its use in a method or assay for detecting group A streptococcal antigen in a clinical sample suspected of containing said antigen. Nelson et al. taught an extraction reagent comprising a lytic amount of “lysin”. Nelson et al. identified their “lysin” as the homogeneously purified, native, enzymatically active C1 phage lysin protein that degrades gram-positive bacterial cell walls and lyses group A streptococci. Nelson’s homogeneously purified, native, enzymatically active C1 phage protein lysin is the functional PlyC holoenzyme identified expressly in Applicants’ specification (see 1st and 3rd sentences of section [0097] and the first sentence of section [0099]). The extraction reagent comprising a lytic amount of said homogeneously purified lysin enzyme was used in a method of detecting a group A streptococcal antigen in a clinical specimen suspected of containing group A streptococci by contacting said clinical specimen with said extraction reagent using an immunological assay. The lysin enzyme releases group A streptococcal (Strep A) antigen into the extraction reagent. The lysine enzyme in said extraction reagent specifically degraded group A streptococcal cell wall in a biological sample and releases group A streptococcal (Strep A) antigen with which the labelled Strep A specific antibody reacts aiding in Strep A antigen detection. See sections [0026], [0027] and [0024], the first sentence of section [0146], sections [0147] and [0014]; section [0069] including the last three sentences; and sections [0149] and [0150]; and claims 33, 32, 1 and 3. Nelson et al. taught a stabilized solution (liquid composition) or a lyophilized (dried) composition containing said C1 bacteriophage lysin enzyme, N-acetyl glucosamine (NAG) and an indicator or chromophore labelled antibody reagent such as a colloidal gold sol labelled antibody specific for a group A streptococcal antigen such as a carbohydrate or cell wall antigen. The antibody reacts with the antigen released from a swab containing a biological sample specimen containing therein group A streptococci, the swab having been previously treated with the lysin enzyme extraction reagent for less than 6 or 30 minutes. See section [0069] including the last three sentences; and sections [0149] and [0150].
Given the express teachings of Nelson et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an alternate, art-known extraction reagent such as Nelson’s homogeneously purified, native, enzymatically active C1 bacteriophage protein lysin in place of Ren’s extraction reagent to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing a device and a kit with an extraction reagent that advantageously also contains an indicator antibody reagent therein for specifically labeling Strep A antigen such that the antibody reacts with the antigen released by the native enzymatically active PlyC degradation of the group A streptococcal cell wall in the biological sample. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), [i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103"; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ("[T]he law does not require that the references be combined for the reasons contemplated by the inventor."). In KSR Int’l v. Teleflex Inc., the Supreme Court indicated that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.’ KSR Int’l v. Teleflex Inc., 127 S. Ct. at 1727, 1740 (2007). When other choices of PlyC are known in the art such as Nelson’s and no unexpected technical effect is demonstrated, providing such an alternative C1 bacteriophage lysin is a matter of routine choice of a suitable C1 bacteriophage lysin which falls within the knowledge and ability of a skilled artisan.
Claims 1, 3, 8-11, 13, 14, 16-19, 23-25, 31-33 and 35 are prima facie obvious over the prior art of record.
22)	Claims 34 and 36 are rejected under 35 U.S.C § 103 as being unpatentable over Nelson et al. (US 20020058027 A1, of record) as applied to claims 33, 1 and 23 above.
	The teachings of Nelson et al. are set forth above, which are silent on the lytic amount, i.e., concentration, of their homogeneously purified, native, enzymatically active C1 phage lysin protein that lyses group A streptococci and releases group A streptococcal (Strep A) antigen to be in the broadly recited range of from 0.1 to 80 micrograms/mL.
However, MPEP 2144.05 states that generally, differences in concentration or amount will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). It has been held legally obvious and within the routine skill in the art to optimize a result-effective variable. In the instant case, it is the Office’s position that there is no evidence of criticality of the recited broad concentration range and thus there is motivation for one of ordinary skill to arrive at a concentration falling within the broadly recited range via routine optimization. 
Claims 34 and 36 are prima facie obvious over the prior art of record.
23)	Claims 34 and 36 are rejected under 35 U.S.C § 103 as being unpatentable over Ren et al. (US 20130196337 A1, of record) as modified by Nelson et al. (US 20020058027 A1, of record) and the document entitled Office rapid strep test: State of the art, pages 1/8 to 8/8, 01 September 2015, and Sofia® QUIDEL Brochures, pages 1-21, 2013 (of record) as applied to claims 33, 1 and 23.
	The teachings of Ren et al. as modified by Nelson et al. and the document entitled Office rapid strep test: State of the art, are set forth above, which are silent on the lytic amount, i.e., concentration, of their homogeneously purified, native, enzymatically active C1 phage lysin protein that lyses group A streptococci and releases group A streptococcal (Strep A) antigen to be in the broadly recited range of from 0.1 to 80 micrograms/mL.
However, MPEP 2144.05 states that generally, differences in concentration or amount will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). It has been held legally obvious and within the routine skill in the art to optimize a result-effective variable. In the instant case, it is the Office’s position that there is no evidence of criticality of the broadly recited concentration range and thus there is motivation for one of ordinary skill to arrive at a concentration falling within the broadly recited concentration range via routine optimization. 
Claims 34 and 36 are prima facie obvious over the prior art of record.

Conclusion
24)	No claims are allowed.
Correspondence
25)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
27)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner 
Art Unit 1645                                                                                                                                                                                                        


August, 2022